Citation Nr: 0525176	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION


The veteran served on active duty from April 1969 to 
September 1990. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 decision by the RO 
which, in part, denied service connection for the 
disabilities now at issue on appeal.  

The issue of service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a low back disability at 
present which is related to service.  

3.  The veteran did not manifest hypertension in service or 
within one year following separation from service, and there 
is no competent medical evidence that any current 
hypertension is related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 (2004).  

2.  The veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The veteran's claim for service connection was received in 
April 2002.  The notice and assistance provisions of the VCAA 
were provided to the veteran by the RO in July 2002, prior to 
the January 2003 adjudication of his claim, and he was 
provided with the law and regulations pertaining to VCAA in 
the September 2003 statement of the case.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  No additional 
evidence has been identified by the veteran as being 
available but absent from the record.  The veteran was also 
afforded an opportunity for a personal hearing, but declined.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran had sufficient notice of the type of 
information needed to support his claim and the evidence 
necessary to complete the application.  Therefore, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions, including the VCAA, has been 
satisfied.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual Background

The service medical records show that the veteran was seen 
for back and chest pain on one occasion in May 1977.  At that 
time, he reported pain off and on for five days but denied 
any trauma.  There were no objective findings other than 
lumbar pain radiating to both sides and up rib cage.  The 
impression was structural inadequacy due to obesity.  

The veteran's blood pressure (BP) was recorded numerous times 
during service His diastolic pressure ranged from 104 to 169, 
and his systolic pressure ranged from 64 to 96.  On an annual 
examination in December 1988, his BP was 131/93, and the 
examiner indicated that he was borderline hypertensive.  A 
repeat reading was 140/87.  At the time of the March 1989 
reading, the veteran reported a family history of premature 
coronary artery disease and said that he had a history of 
hypertension.  The examiner noted that the veteran was 
overweight (216 lbs), and that he should weigh around 180 
lbs.  A repeat reading was 157/95.  

The veteran also underwent numerous examinations, primarily 
for re-enlistment purposes, during his nearly 20 years of 
active service.  He specifically denied any problems with 
dizziness or fainting spells, shortness of breath, pain or 
pressure in chest, palpitating heart, heart trouble, or 
recurrent back pain on all of the examinations (Reports of 
Medical History).  He also denied any history of high or low 
blood pressure on each occasion, except for his retirement 
examination in August 1990, at which time he indicated that 
he didn't know.  On examination in August 1990, his BP was 
147/83, and his heart and spine were normal.  There were no 
pertinent abnormalities referable to his back or 
cardiovascular system.  

Service department medical records associated with the claims 
file in April 2002 showed that the veteran was seen for 
various maladies on numerous occasions from 1993 to 2001.  
The first indication of any concern for possible high blood 
pressure was in June 1999, at which time the assessment was 
to rule out hypertension.  A November 1999 progress note 
included a diagnosis of hypertension.  A note in January 2001 
showed complaints of back pain from heavy lifting.  The 
report did not include any findings or assessment.  

During a fee basis examination in December 2002, the veteran 
reported that his first symptoms of back pain was in 1984, 
and that it had gradually worsened to where it was now a 
constant, sharp pain without radiation.  He said that his job 
required a lot of bending and lifting, and that he has missed 
work because of back pain.  He also reported that he was 
diagnosed with hypertension approximately four years ago and 
was currently taking Lisinopril only.  He denied any history 
of coronary artery disease, chest pain, or shortness of 
breath.  An examination revealed some tenderness in the right 
paraspinous lumbar muscles and slight limitation of motion.  
X-ray studies of the lumbar spine were negative.  The 
diagnoses included chronic lumbar strain and hypertension.  

Additional medical records, including duplicates, received in 
July 2003, showed treatment for a back injury in June and 
July 2000.  The veteran reported that he was lifting heavy 
weights and felt something snap in his back.  The diagnosis 
was muscle pull without radiation.  

A statement from a former co-worker, received in July 2003, 
was to the effect that she recalled working with the veteran 
in the fall 1984 when he sustained a pulled muscle injury to 
his back while trying to lift a piece of equipment.  The 
veteran was placed on bed rest for three days and treated 
with medications.  She indicated that the veteran appeared to 
be in a constant state of back pain with occasional muscle 
spasms ever since the incident.  

A service department x-ray study in May 2004 showed mild 
spondylitic changes of the lumbar spine and minimal 
degenerative disc changes at the L5-S1 level.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred 
inservice.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2004).  

Low Back Disability

The service medical records show that the veteran was seen 
low back pain on one occasion in 1977.  At that time, he 
denied any precipitating trauma and, other than some 
localized pain, there were no objective findings such as, 
limitation of motion or muscle spasm.  The impression was 
structural inadequacy due to obesity.  Despite numerous 
subsequent examinations during service, including at the time 
of his separation examination in August 1990, the veteran 
specifically denied any history of back problems.  Moreover, 
no pertinent abnormalities of the spine were noted on any of 
the examinations.  

While he now asserts that he has had chronic problems ever 
since a back injury in 1984, he reported on his application 
for VA compensation benefits in April 2002 that he was first 
treated for back problem in June 1987.  On an authorization 
and consent to release information also received in April 
2002, he reported chronic back problems since 1979.  The 
objective evidence of record shows no chronic back problems 
in service or any complaints, treatment, or abnormalities 
referable to any back problems until some nine years after 
discharge from service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Given the veteran's inconsistent statements 
concerning treatment in service and his inability to provide 
any competent medical evidence showing that he had a chronic 
back disorder in service or until many years after service, 
the Board finds no basis to grant service connection.  

Hypertension

Although the veteran contends that his hypertension was 
initially manifested in service, his service medical records 
are silent for any treatment or diagnosis of hypertension in 
service and no evidence of hypertension until many years 
after service.  The first objective evidence of hypertension 
was in 1999, some nine years after his discharge from 
service.  In fact, when examined by VA in December 2002, the 
veteran reported that his hypertension was first diagnosed 
about four years earlier.  Furthermore, the veteran has 
presented no competent medical evidence relating his 
hypertension to military service.  

The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  Inasmuch 
as there is no evidence of hypertension in service or within 
one year of discharge from service, and no competent medical 
evidence relating his current hypertension to military 
service, there is no basis to grant service connection.  


ORDER

Service connection for a low back disability is denied.  

Service connection for hypertension is denied.  


REMAND

Concerning the claim of service connection for diabetes 
mellitus, the records show that the veteran served during the 
Vietnam conflict and was authorized to wear several citations 
related to Vietnam service.  The veteran asserts that he 
served on Naval ships in waters off Vietnam and participated 
in ground action.  The evidentiary record as currently 
constituted does not include his service personnel records 
which would clarify whether he had qualifying duty for 
purposes of presumptive service connection under 38 C.F.R. 
§ 3.307(d).  Therefore, additional development must be 
undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the veteran's service personnel 
records to determine his duty assignments 
during the Vietnam conflict.  If any of 
the vessels he was assigned to show 
service in or around the waters of 
Vietnam, the ships logs should be 
obtained to determine if the ships docked 
or otherwise visited the Republic of 
Vietnam.  

2.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, 38 C.F.R. §§ 3.307, 
3.309(e), and any additional information 
obtained as a result of this remand.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


